Citation Nr: 1729241	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 29, 2016.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at Law


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to April 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection claim for central serous chorioretinopathy (CSCR).  The Veteran filed a notice of disagreement, contending an initial increased evaluation was warranted.  

In a February 2012 Remand, the Board determined that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was incorporated in the Veteran's CSCR claim; the claim for TDIU was remanded for further development.  The issue of TDIU again came before the Board in December 2015, when it was remanded for additional development.  In March 2017, the RO granted entitlement to TDIU effective March 29, 2016.


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background prior to March 29, 2016.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to March 29, 2016 are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. § 3.102.  The Veteran's TDIU claim was raised as part of his previous  claim for an initial increased rating for CSCR.  In multiple copies of VA Form 21-526EZ, including those dated March 2016 and May 2016, and June 2016, the Veteran filed claims for unemployability.  VA Form 21-526EZ includes an attached notice titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits" (VCAA Notice).  

This VCAA Notice contains an explanation of the evidence and information required to substantiate a claim for TDIU as well as a generic description of how effective dates and disability rating levels are assigned.  Moreover, in the March 2016, May 2016, and June 2016 applications, the Veteran certified that he had received a copy of the VCAA Notice attached to VA Form 21-526EZ.  These notices were followed by an adjudication in March 2017, which provided a partial grant of the benefit requested.  Accordingly, VA provided adequate notice to the Veteran of the actions required to support of his claim.

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA records and provided multiple VA examinations that reviewed the evidence of record and, as necessary, included interviews with the Veteran.  Moreover, the AOJ complied with previous remand instructions, including obtaining additional VA treatment records, requesting additional VA examinations and opinions, and determining whether referral to the Director of Compensation Service was warranted.  The Board therefore finds that VA met its duty to assist the Veteran.  

Legal Criteria and Analysis

The Veteran contends that he is unemployable due to service-connected disabilities, including posttraumatic stress disorder (PTSD).  In a March 2017 rating decision, the RO granted entitlement to TDIU effective March 29, 2016; entitlement to TDIU in the period prior to March 29, 2016, therefore remains the Board.  VA will grant TDIU when the evidence shows that the Veteran is precluded - by reason of his service-connected disabilities - from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

Throughout the appeal period, the Veteran has been service connected for multiple disabilities, beginning with hypertension and CSCR, each rated 10 percent disabling.  A 10 percent rating for tinnitus and 50 percent rating for PTSD were granted effective March 2012, followed by a noncompensable rating for erectile dysfunction effective October 2012.  Pursuant to a March 2017 rating decision, the rating for PTSD was increased to 70 percent, effective March 29, 2016.  

Accordingly, the Veteran meets the percentage criteria for TDIU under 38 C.F.R. § 4.16 (a) for the period after March 29, 2016, but does not meet the criteria prior to March 29, 2016, as he did not have a combined evaluation for compensation of at least 70 percent or have one disability rated at least 60 percent disabling.  Even if the percentage requirements of § 4.16(a) are not met, however, a case will be referred to the Director of Compensation Service for extra-schedular consideration if the evidence establishes that the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The central inquiry in a veteran's claim for TDIU is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence does not establish that the Veteran was unemployable due to service-connected disabilities prior to March 29, 2016.  The Veteran maintained full-time employment for the entire period prior to  March 29, 2016.  United States Postal Service (USPS), the Veteran's employer, submitted a form indicating the Veteran worked from January 2, 1999, to March 24, 2016 and his employment was terminated on October 26, 2016.  

The Veteran similarly reported in a March 2016 TDIU application that he last worked full time on March 29, 2016, although he also stated in May 2016 and June 2016 TDIU applications that he last worked full time on March 12 or 14, 2016.  Payment records from USPS documented that the Veteran last worked in pay period 7 of 2016, which corresponded to the period March 19 to April 1. The Board accordingly finds that the Veteran was employed full time until March 29, 2016, the date indicated in the Veteran's March 2016 TDIU application, as this date is supported by the Veteran's statement and the evidence received from USPS.

The Board acknowledges the Veteran's reports of missing work due to his PTSD, as reported in an October 2015 statement and supported by various VA medical center (VAMC) records.  However and regardless, the Veteran maintained his full time employment prior to March 29, 2016.   

In sum, while the Veteran's service-connected PTSD resulted in functional limitations, particularly toward the end of his career with USPS, the Veteran maintained his employment for the period at issue.  The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran was unemployable due to service-connected disabilities prior to March 29, 2016.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to a total disability rating based on individual unemployability prior to March 29, 2016 is denied




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


